Citation Nr: 1037606	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the debt resulting in an overpayment of VA 
compensation benefits in the calculated amount of $27,416.27 was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $27,416.27.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to September 
1969.  The appellant is the Veteran's legally appointed custodian 
and conservator.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered by the Committee on Waiver and 
Compromises at the Des Moines, Iowa Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran was scheduled to attend a videoconference hearing in 
June 2008.  In June 2008, he withdrew his request for a hearing.  

The issue of waiver of recovery of an overpayment in the 
calculated amount of $27,416.27 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On September 30, 2004, the Veteran was convicted of a felony.  

2.  On October 4, 2004, VA received notice by the Veteran's 
custodian that the Veteran was convicted of a felony.  

3.  It was not until July 15, 2005, that VA received confirmation 
that the Veteran was incarcerated in a Federal facility for 
conviction of a felony.  

4.  In July 20, 2005, the RO proposed to reduce the Veteran's 
disability compensation payments from $2,321.00 to $106.00, 
effective November 29, 2004.  The Veteran has been charged with 
an overpayment of VA compensation benefits in the calculated 
amount of $27,416.27, representing the excessive amount he 
received in compensation benefits.  


CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of VA 
compensation benefits in the amount of $27,416.27.  38 U.S.C.A. 
§§ 1114 (a), 5112, 5302, 5313 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.911(c)(1), 1.956, 1.962, 1.965, 3.500, 3.665 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009), imposes obligations on VA in terms of its duties to notify 
and assist claimants.  The VCAA, however, is not applicable to 
claims for waiver of recovery of overpayment.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a 
waiver).  Thus, any discussion as to VCAA compliance is not 
required.  

II.  Background

Since December 1, 2000, the Veteran has been in receipt of a 
total disability evaluation based on individual unemployability.  
In addition, service connection is in effect for major depressive 
disorder with post-traumatic stress disorder, rated as 70 percent 
disabling, residuals of prostate cancer, rated as 20 percent 
disabling, a shell fragment wound scar to the head, hearing 
impairment, and sexual dysfunction, each rated as noncompensably 
disabling.   

On October 1, 2004, the appellant sent the RO a letter advising 
them that the Veteran was convicted of possession of a firearm by 
a felon on September 30, 2004, by the United States District 
Court for the Northern District of Iowa.  The letter was date-
stamped as "received" from the VA RO on October 4, 2004.  

In a December 1, 2004 Report of Contact, RO personnel contacted a 
facility in Oakdale to find out where the Veteran had been 
incarcerated and was informed that he had not entered the prison 
system.  

In a February 18, 2005 Report of Contact, RO personnel contacted 
the appellant and was again advised that the Veteran was 
incarcerated.  The appellant advised that the Veteran was never 
sent to the Oakdale facility, but instead started out at a Linn 
County jail, was transferred temporarily to a medical prison 
facility at Rochester, Minnesota, and currently was at a United 
States Medical Center for Federal Prisoners (USMCFP) in 
Springfield, Missouri.  

In a July 15, 2005 Report of Contact, RO personnel contacted the 
USMCFP and verified that the Veteran was incarcerated and his 
first day of conviction and commitment was September 30, 2004.  

In a letter date July 20, 2005, the RO proposed to reduce the 
Veteran's disability compensation payments from $2,321.00 to 
$106.00, effective November 29, 2004.  

In an August 8, 2005 letter, the appellant stated that a 
retroactive reduction in payment would be inequitable and unfair 
given the protracted delay of the Department in implementing the 
reduction.  He indicated that any attempt to recover any 
overpayment would be against equity and good conscience and 
should be waived.  

In a December 2005 letter, the RO advised the appellant of the 
adjustment in the Veteran's compensation payments and indicated 
that the adjustment resulted in an overpayment.  

In a February 2006 decision, the Committee on Waivers and 
Compromises denied the request for waiver, finding that the 
Veteran "failed to notify the VA of his incarerastion [sic] in a 
timely matter [sic], and therefore he retained money he was not 
entitled to.  It has been determined that there is a degree of 
fault on the veteran's part."  The Committee reported a total 
indebtedness of $27,447.67.  

In a May 2006 letter, the RO advised the appellant that the debt 
had been reduced by $31.40 and now stood at $27,416.27.  

In a June 2006 statement, the Committee again denied waiver 
noting that there was evidence of unjust enrichment and that the 
failure to make restitution would result in unfair gain to the 
debtor.   

III.  Analysis

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately from a 
request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c)(1) (2009); see also VAOPGCPREC 6-98.  The propriety and 
amount of the overpayment at issue are matters that are integral 
to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that the overpayment was not 
properly created, such that the debt was not valid, it must be 
established that the appellant was legally entitled to the 
benefits in question or, if the appellant was not legally 
entitled, then it must be shown that VA was solely responsible 
for the appellant being erroneously paid benefits.  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, misunderstanding 
of controlling regulations or instructions, or misapplication of 
law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  
Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the appellant's actions nor his or her failure 
to act must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.500(b)(2) (2009); Jordan v. Brown, 10 Vet. App. 171 
(1997) (sole administrative error is not present if the payee 
knew, or should have known, that the payments were erroneous).  
Thus, a finding of sole administrative error requires not only 
error on the part of VA, but that the beneficiary is unaware that 
the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Veterans 
Court) noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment debt owed to VA from the 
recipient of the erroneous award."  Erickson v. West, 13 Vet. 
App. 495, 499 (2000).  In other words, if a debt is the result 
solely of  administrative error, the effective date of the 
reduction of  benefits is the date of the last payment based on 
this error and, consequently, there would be no overpayment 
charged to the Veteran for an overpayment attributable to 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b).  

Upon review of the evidence, the Board finds that the debt was 
validly created.  Controlling law provides that a Veteran who is 
incarcerated in a federal, state, or local penal institution in 
excess of 60 days for conviction of a felony committed after 
October 7, 1980, and is rated 10 percent disabled shall be paid 
compensation at one half the rate of compensation beginning on 
the 61st day of incarceration.  38 U.S.C.A. §§ 1114, 5313; 38 
C.F.R. § 3.665.  Here, VA was notified in October 1, 2004, that 
the Veteran had been convicted of a felony.  No information, 
however, was provided as to the details of any resulting 
incarceration.  VA had an obligation upon learning of the 
conviction to determine whether he was incarcerated and to advise 
him that the reduction in compensation could result in an 
overpayment.  VA took action, as detailed above, to verify the 
nature of the Veteran's incarceration.  Unfortunately, it was not 
until July 2005 that VA confirmed that the Veteran was 
incarcerated at USMCPF.  While the delay in confirming the 
details of the incarceration is a fact that is certainly 
significant, the Board can not find that such delay equates to 
administrative error in the creation of the debt.  VA was 
obligated to pay the Veteran at the 100 percent rate until such 
time as it confirmed his incarceration.  By doing so, the Veteran 
receives the full benefit allowed by law.  While it is 
regrettable that the delay in obtaining details regarding the 
incarceration led to the creation of the overpayment, such was 
not premised on administrative error.  

Accordingly, the Board finds that the debt was properly created.  


ORDER

The debt in the calculated amount of $27,416.27 was validly 
created.  


REMAND

The Board finds that additional development is warranted on the 
question of whether any amount of this validly created debt 
should be waived.  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation (DIC), educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R. § 1.956(a).  

"Compensation" means a monthly payment made by VA to a Veteran 
because of service-connected disability, or to a surviving 
spouse, child, or parent of a Veteran because of the service-
connected death of the Veteran.  38 U.S.C.A. § 101(13) (West 
2002); 38 C.F.R. § 3.4 (2009).  

As noted a Veteran who is incarcerated in a federal, state, or 
local penal institution in excess of 60 days for conviction of a 
felony who has a combined rating of 20 percent or more shall 
receive the rate of compensation of 10 percent payable beginning 
on the 61st day of incarceration.  38 U.S.C.A. § 1114 (a), 5313 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009).  In short, 
these provisions create a limitation on payment of compensation 
to persons incarcerated for conviction of a felony.  However, in 
such instances, VA must notify the Veteran that his benefits are 
subject to reduction due to his incarceration, of the rights of 
dependents to an apportionment while the person is incarcerated, 
and conditions under which payments to the person may be resumed 
upon release from incarceration.  38 C.F.R. § 3.665(a).

Here, the Veteran was in receipt of a total evaluation due to 
individual unemployability at the time of his incarceration 
following conviction of a felony.  Thus, VA was obligated to 
reduce his disability compensation to 10 percent payable 
beginning on the 61st day of incarceration.  The Veteran was 
incarcerated on September 30, 2004.  On the 61st day of 
incarceration, on November 29, 2004, VA reduced the compensation 
from the 100 percent rate to the 10 percent rate.  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered by 
VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

The phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In making 
this determination, consideration will be given to the following 
elements (which are not intended to be all-inclusive): (1) fault 
of the debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of the 
purpose of an existing benefit to the appellant, (5) unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  38 C.F.R. § 1.965(a); see 
also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Here, there is no indication of fraud, misrepresentation, or bad 
faith; however, the Board is unable to determine whether undue 
hardship would result if the debt were collected, or whether the 
appellant was unjustly enriched by virtue of receipt of the 
overpayment.  

The Veteran's custodian indicated that the funds were used for 
maintenance and expenses.  A financial statement, however, listed 
the Veteran's expenses when incarcerated as being only $208.50 
per month and further noted that he had total assets in the 
amount of $125,462.69, primarily in the form of case, savings 
bonds, certificates of deposit, and a money market account.  
Thus, during the time the overpayment was created the Veteran was 
apparently paid VA compensation benefits that were greater than 
10 times his expenses and during a period of time when had 
acquired considerable cash assets.  The appellant, however, has 
not indicated how the overpayment funds were actually used for 
maintenance and expenses.  This information is significant to the 
Board and should be supplied prior to a decision on the issue of 
waiver of recovery of the overpayment.  

On remand, the appellant should also be afforded an opportunity 
to indicate whether he changed positions to his detriment in 
reliance upon a granted benefit.  Here, he was not notified until 
July 2005; over nine months after initially notifying VA of the 
Veteran's conviction that the continuing payment of VA benefits 
could result in an overpayment.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO/AMC should contact the appellant 
and ask him to provide an itemized 
accounting documenting his management of 
the Veteran's VA compensation benefits 
during the period of the Veteran's 
incarceration.  

He should also be asked to provide a 
current financial status report from him 
listing all monthly income, monthly 
expenses, and assets of the Veteran.  

Finally, he should also be afforded an 
opportunity to provide information and 
evidence in support of his claim for waiver 
of recovery of an overpayment.  

2.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim for 
waiver of recovery of an overpayment in the 
calculated amount of $27,416.27.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


